TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00305-CR




                                  David Lee Wright, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 61911, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury found appellant David Lee Wright guilty of evading arrest with a vehicle.

See Tex. Penal Code Ann. § 38.04(a), (b)(1) (West 2003). The jury assessed punishment, enhanced

by two previous felony convictions, at six years’ imprisonment.

               Temple Police Officer Dan Kallus testified that he was acquainted with appellant and

knew that he does not have a valid driver’s license. Therefore, when Kallus saw appellant driving

an automobile, the officer activated the lights and siren on his marked patrol car and attempted to

stop him. Appellant did not stop. Instead, appellant accelerated, drove several blocks, turned into

a parking lot, abandoned his car, and fled on foot. Appellant was found hiding in a ditch.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);

Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553

(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant

received a copy of counsel’s brief and was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

Counsel’s motion to withdraw is granted.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Affirmed

Filed: March 12, 2009

Do Not Publish




                                                   2